Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.
 
Response to Arguments
3.	Applicant’s arguments filed on 08/23/2022, with respect to the 35 U.S.C 103 rejections of claims 1-20 as being unpatentable over U.S. Publication No. 20150103383 hereinafter Dowling in view of U.S. Publication No. 20140122884 hereinafter Pieczul
have been fully considered. However, upon further consideration, a new ground(s) of rejection is made in view of amended claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
4.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 20150103383 hereinafter Dowling in view of U.S. Publication No. 20140122884 hereinafter Pieczul, and further in view of U.S. Publication No. 20130110607 hereinafter Basmajian.

As per claim 1, Dowling discloses:
A system for securing access to electronic data (para 0019 “In one of its aspects, the present invention encompasses a network scanner which includes an optical document scanning arrangement with a scanning surface for document scanning, an image digitizing subsystem operative to produce an image file from a set of one or more scanned pages, and a computerized subsystem including a processor, a memory, a network interface, an optional smart card interface, and computer software resident in the memory, such as application and communications software.” Para 0022 “Various authentication methods such as the use of smart cards, biometric IDs, server side certificate accounts requiring user name and password, digital signatures, and encryption may be seamlessly used to verify to the recipient that the scanned document was inserted into the scanner and/or sent by the person who correctly executed the scanned document.”), comprising:
a scanner (Fig. 1, element 105, para 0019 and 0081);
a processing device in communication with the scanner (Fig. 1 element 120, 145, 125, para 0032 “A network interface 125 and an optional smart card interface 130 are coupled to the computerized subsystem.),
the processing device configured to execute an encryption algorithm for securing electronic data stored in the processing device (para 0067 “The smart card interface 130 may be a smart card slot reader, or may communicate via similar personal communications or computerized devices like PDAs capable of holding user-specific data.” Para 0102 “Alternatively, the cryptographic keys used for digital signatures can be sent via an encrypted path to a client side network scanner or PC so the digital encryption algorithms involving the user keys used to digitally sign the document are applied at the client side network scanner or PC.”); and
a client device configured to communicate with the processing device (para 0032 “The smart card interface 130 may be a smart card slot reader, or may communicate via similar personal communications or computerized devices like PDAs capable of holding user-specific data.”.”), including:
a storage module (Fig. 1, 120); and
one or more executable instructions to be executed by the processing device (para 0019 “A GUI is provided for facilitating human-machine interactions, including, for example, GUI functions which enable a user to control and manage the creation and transmission of electronic documents from source hard copy input documents.” Fig. 1, para 0031 “In some embodiments, the scanner engine 105 itself has a dedicated processor to aid in the image digitization process and, in other embodiments, a single processor is used to assist in the digitization operations and to support other software functions.”), the one or more executable instructions configured to:
request an image from the scanner (para 0043 “In accordance with the method 200, a user ID is accepted from a user at a step 205. As discussed in the examples below, this step can be accomplished by the user inserting a smart card in a smart card reader integrated into the network scanner 100 (or coupled thereto) and entering a PIN, entering a user name and password into a dialog box, pressing a thumb onto a fingerprint sensor, and/or any other input means. Once the user has been identified, at step 210, the network scanner 100 associates the user with a document to be scanned and/or a user account.” Para 0046 “Next, in step 220, the document is scanned.”)
generate an authenticating image from the image (para 0067 “In one embodiment, application software 145 preferably resident in the network scanner then causes a digital signature and a public key to be read from the inserted smart card by the smart card reader to be applied to a scanned image file (generated in step 220). Alternatively, the scanned image file is sent to the smart card and an encryption/authentication application on the smart card applies an appropriate set of cipher algorithms (step 225) to be applied to the document. Alternatively, the cryptographic keys used for digital signatures can be sent via an encrypted path to a client side network scanner or PC so the digital encryption algorithms involving the user keys used to digitally sign the document are applied at the client side network scanner or PC.”)
associate an authenticating image with an encryption key to an electronic data stored on the processing device (para 0102 “Also optionally included in the server system 500 is a user authentication database 535. The user authentication database 535 is used to hold smart card information like user public and private key pairs and certified or trusted certificates so that users without smart cards can enter a user name and password and have the cryptographic algorithms that preferably execute on the smart card execute on the server instead. Alternatively, the cryptographic keys used for digital signatures can be sent via an encrypted path to a client side network scanner or PC so the digital encryption algorithms involving the user keys used to digitally sign the document are applied at the client side network scanner or PC.”) 

Dowling does not disclose:
	scanner configured to scan physical image
	request a scan of the physical image
subsequently to associating the authentication image with the encryption key, request from a user that the physical image be rescanned on the scanner to generate a rescanned image; and upon receipt of the rescanned image, provide the encryption key to the processing device to enable access to the electronic data 

Pieczul discloses:
subsequently to associating the authentication image with the encryption key, request from a user that the image be rescanned on the scanner to generate a rescanned image; and upon receipt of the rescanned image, provide the encryption key to the processing device to enable access to the electronic data (Fig. 6, para 0046 “FIG. 6 illustrates how the approach is used for encryption. In this example, it is assumed that Alice (not shown) has sent an encrypted message to Bob. Bob has a laptop 600 and a mobile device 602 that stores the
private key needed to decrypt the message sent by Alice. Thus, in this example, itis assumed that the message is encrypted with a symmetric cipher (e.g., AES) with a session key generated randomly. The session key is encrypted with Bob's public key, and Bob will need his private key (stored on the mobile device 602) to decrypt the session key. As shown in FIG. 6, Bob receives the encrypted message (the ciphertext) and the encrypted session key, e.g., by email. Decryption software executing on Bob's laptop then presents the encrypted session key as a QR code 604 on Bob's laptop screen. The QR code (the encrypted session key) is then read from the laptop display using a front-facing camera of the mobile device (Such as a smartphone). This is the top portion of the drawing. Software executing on Bob's smartphone reads the encrypted session key (the QR code) and decrypts it with the private key stored on Bob's mobile device. Bob's smartphone then renders back a decrypted session key as another QR code 606. The second code is rendered on the display of the mobile device, as indicated in the bottom portion of the drawing. Bob's laptop includes (or has an associated) camera that scans the QR code rendered by the mobile device. The software executing on the laptop then recovers the cryptographic value encoded in the QR code 606 and uses it to decrypt the original message, which is now available to Bob's laptop in the clear. The process can be carried out reliably and efficiently over the visual authentication channel and without requiring the private key to leave the mobile device.”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of a
network scanner which includes an optical document scanning arrangement of Dowling to include subsequently to associating the authentication image with the encryption key, request from a user that the image be rescanned on the scanner to generate a rescanned image; and upon receipt of the rescanned image, provide the encryption key to the processing device to enable access to the electronic data, as taught by Pieczul.
The motivation would have been to rescan an image to decrypt a message to provide secure access.

Dowling in view of Pieczul does not disclose:
	scanner configured to scan physical image
	request a scan of the physical image
request from a user that the physical image be rescanned on the scanner to generate a rescanned image

	 Basmajian discloses:
scanner configured to scan physical image, request a scan of the physical image (para 0041 “ At step 3012, a consumer captures or scans the QR code using a computing end device, such as a mobile phone, PDA, camera, or machine-readable code scanner.”)
request from a user that the physical image be rescanned on the scanner to generate a rescanned image (para 0042 “At step 3013, the central server receives the encoded QR code and further decodes and processes the QR code. In other embodiments, the QR coded may be decoded on the end device prior to being sent to the central server. In the exemplary embodiment, the central server verifies the authenticity of the received QR code with stored codes within central server. Further, the central server verifies whether the transaction qualifies for a promotion, credit, rebate, or donation. If authentication of the code is successful, the central server transmits a message to the end device indicating successful authentication. Otherwise, the central server sends a message indicating unsuccessful authentication. In another embodiment, central server may provide an option for the user to either re-scan or re-capture the QR code or terminate authentication event. In another embodiment, the central server may transmit a message to the end device acknowledging or confirming receipt of the captured code prior to code authentication or after code authentication. In other embodiments, the aforementioned messages may be sent to the end device via short messaging service (SMS) or multimedia messaging service (MMS).”)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of a
network scanner which includes an optical document scanning arrangement Dowling in view of Pieczul to include request a scan of the physical image and request from a user that the physical image be rescanned on the scanner to generate a rescanned image, as taught by Basmajian.
The motivation would have been to rescan an image to properly authenticate a message to provide secure access.

As per claim 2, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 1, wherein the client device is a USB key (Dowling para 0037 and 0043 “Also, once the user is identified, a set of user preferences may be accessed from the local scanner memory 120, downloaded from a networked computer or file server that holds user preference and customization/personalization data, or can be read from a smart card or wireless PDA type device carried by the user.” The network scanner can be connected to a computer which has USB ports in order to the network scanner to read data from the smart card. Also, Smart cards are cards or cryptographic USB tokens). 
As per claim 3, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 1, wherein the client device is a card device including a security interface having a selectable means of inputting a passcode (Dowling para 0032, 0043, and 0064).

As per claim 4, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 3, wherein the card device includes a wireless interface for communication with the processing devices (Dowling para 0032 and 0070).

As per claim 5, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 3, further comprising a card reader interface connected to the processing device configured to communicate the processing device with the card device (Dowling Fig. 1).

As per claim 6, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 1, wherein the client device is a smartphone (Dowling para 0032, 0064, 0078, and 0095).

As per claim 7, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 1, wherein the image capturing device is a scanner (Dowling para 0037 and 0095).

As per claim 8, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 1, wherein the client device includes a copy of the encryption algorithm stored in the storage module (Dowling para 0032 and 0067).

As per claim 9, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 1, wherein the one or more executable instructions are further configured to launch a graphical user interface (GUI) that provides instructions (Dowling para 0019 “A GUI is provided for facilitating human- machine interactions, including, for example, GUI functions which enable a user to control and manage the creation and transmission of electronic documents from source hard copy input documents.”)
to a user for generating the authentication key (Dowling para 0067 “Using the appropriate client, the user then selects a recipient from his/her address book or enters the email address manually. In this example, the user then selects strong authentication and also selects strong encryption. In one embodiment, application software 145 preferably resident in the network scanner then causes a digital signature and a public key to be read from the inserted smart card by the smart card reader to be applied to a scanned image file (generated in step 220). Alternatively, the scanned image file is sent to the smart card and an encryption/authentication application on the smart card applies an appropriate set of cipher algorithms (step 225) to be applied to the document.”).

As per claim 10, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 1, wherein the one or more executable instructions are further configured to provide the authentication key to the client device (Dowling para 0067 and 0122).

As per claim 10, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 1, further comprising a server for providing the processing devices with access to the encryption algorithm (Dowling para 0067 and 0122).

As per claim 12, the implementation of the system of claim will execute the method of claim 12. The claim is analyzed with respect to claim 1. 

As per claim 13, Dowling in view of Pieczul and Basmajian discloses:
The method of claim 12, further comprising launching a graphical user interface (GUI) in response to establishing a communication between the processing device and the client device (Dowling para 0019, 0020 and 0034). 

As per claim 14, Dowling in view of Pieczul and Basmajian discloses:
The method of claim 13, further comprising receiving a security level selection from a user via the GUI (Dowling para 0067).

As per claim 15, Dowling in view of Pieczul and Basmajian discloses:
The method of claim 13, further comprising displaying, via the GUI, the authenticating image for user verification (Dowling para 0038, 0050, 0069 and 0092).

As per claim 16, Dowling in view of Pieczul and Basmajian discloses:
The method of claim 12, further comprising matching the scanned image with an authenticating image stored in the client device (Dowling para 0046, 0068 and 0106).

As per claim 17, Dowling in view of Pieczul and Basmajian discloses:
The method of claim 13, further comprising providing an encryption key to the processing device in response to matching the scanned image with the authenticating image stored in the client device (Dowling para 0046, 0049, 0120 and 0122).

As per claim 18, the implementation of the method of claims 1 and 2 will execute the system of claim 18. The claim is analyzed with respect to claims 1 and 2.

As per claim 19, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 1, wherein the one or more executable instructions include an image recognition algorithm (Dowling para 0031 and 0034).

As per claim 20, Dowling in view of Pieczul and Basmajian discloses:
The system of claim 18, wherein the one or more executable instructions are further configured to match the scanned image with an authenticating image stored in the client device (Dowling para 0046, 0068 and 0106).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 5712723972. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/           Primary Examiner, Art Unit 2499